Citation Nr: 0927325	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether Department of Veterans Affairs pension benefits 
were correctly terminated effective October 4, 2002, due to 
"fugitive felon" status.  

2.  Entitlement to waiver of recovery of compensation 
overpayment in the amount of $49,998.40.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from January to December 
1970.  

This appeal arises from a September 2007 RO letter to the 
Veteran informing him that it had denied waiver of pension 
overpayment in the amount of $49,998.40.


FINDINGS OF FACT

1.  In April 1998, the Veteran was granted nonservice-
connected pension.  

2.  In December 2005, the RO received notice of an 
outstanding warrant for the Veteran; the warrant was 
outstanding from October 4, 2002.  

3.  In September 2007, the RO terminated the Veteran's 
pension compensation, due to the RO's determination of his 
status as a fugitive felon as of October 4, 2002.  

4.  As of October 4, 2002, the Veteran was a fugitive felon.  

5.  There is no indication of fraud, misrepresentation, or 
bad faith by the Veteran.

6.  The Veteran was at fault in the creation of the 
indebtedness at issue.

7.  The collection of any portion of the debt would 
constitute an undue hardship, would be against equity and 
good conscience.  


CONCLUSIONS OF LAW

1.  The Veteran is considered a fugitive felon for VA 
compensation purposes and compensation benefits for the 
Veteran were prohibited as a matter of law effective October 
4, 2002 by reason of an outstanding fugitive felon warrant.  
38 U.S.C.A. §§ 5103(a), 5103A, 5313B (West 2002 & Supp. 
2007); 38 C.F.R. § 3.665(n) (2008).  

2.  Recovery of the overpayment of compensation benefits in 
the amount of $49,998.40 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 1.963, 1.965 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has argued that the warrant in question should 
not have been issued because at the time the warrant was 
issued, he was on parole, and he had previously been in 
prison twice for "being an addict and all they wanted to do 
was just sent me back over to the prison."  He further 
testified that he has not used drugs since 2005, and that he 
attempted to turn himself in once in Texas, and once in 
Tennessee, but that authorities would not arrest him because 
authorizes do not wish to pay for his transportation to 
Illinois (the Veteran's notice of disagreement, received in 
January 2008, asserts that he also attempted to turn himself 
in to authorities in Arkansas).  He indicated that he left 
Illinois in 2002 due to his warrant, that he moved to 
Arkansas, and that he currently resides in Arkansas.  

Finally, it has been argued that he is in "indigent," and 
is "a paranoid schizophrenic unable to maintain employment 
and lacks the financial means to provide for the bare 
necessities of life.  See, Veteran's notice of disagreement, 
received in January 2008; Veteran's VA Form 9, received in 
February 2008.  

In December 2005, the RO notified the Veteran that it had 
received notice that a warrant was issued for his arrest on 
October 4, 2002, that he had been identified as a fugitive 
felon because he was the subject of an outstanding warrant, 
and that it therefore proposed to terminate his pension 
benefits effective that date.  He was given 60 days to 
respond.  That same month, he submitted a letter and 
requested a hearing.  In August 2006, the RO notified the 
Veteran that a hearing was scheduled on September 11, 2006.  
However, the Veteran failed to report for his hearing.  In 
September 2007, the RO notified the Veteran that payment of 
his pension benefits had been terminated.  The Statement of 
the Case, dated in January 2008, states that in November 
2007, the Veteran submitted a request for waiver, and that 
that same month, the Committee on Waivers and Compromises 
(COWC) denied the wavier request (a copy of the COWC's 
November 2007 decision is not of record).  A January 2008 
COWC memorandum indicates that its November 2007 denial of 
the wavier request was affirmed.  

According to the documents in the claims file, the Veteran 
was overpaid $49,998.40 in pension benefits between October 
4, 2002 and September 2007 based on information received from 
the Cook County, Illinois, Police Department, which indicated 
that there was an outstanding warrant issued for the Veteran 
on October 4, 2002.  The notice indicates that the offense 
involved "dangerous drugs."

As an initial matter, if the appellant asserts the invalidity 
of a debt, the matter of whether the overpayment was properly 
created must be addressed before a claim for waiver of an 
overpayment may be adjudicated.  Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991); see VAOGCPREC 6-98 (Apr. 24, 1998) 
(cited 63 Fed. Reg. 31,264 (1998)).  In this case, the 
Veteran does not appear to be questioning the validity of the 
indebtedness now at issue.  See e.g., transcript of Veteran's 
hearing, held in February 2009.  

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B (West 2002). 

The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1) Compensation is not payable on behalf 
of a veteran for any period during which 
he or she is a fugitive felon. 
Compensation or DIC is not payable on 
behalf of a dependent of a veteran for 
any period during which the veteran or 
the dependent is a fugitive felon.

(2) For purposes of this section, the 
term fugitive felon means a person who is 
a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or 
confinement after conviction, for an 
offense, or an attempt to commit an 
offense, which is a felony under the laws 
of the place from which the person flees; 
or (ii) Violating a condition of 
probation or parole imposed for 
commission of a felony under the Federal 
or State law.

(3) For purposes of paragraph (n) of this 
section, the term felony includes a high 
misdemeanor under the laws of a State 
which characterizes as high misdemeanors 
offenses that would be felony offenses 
under Federal law.

(4) For purposes of paragraph (n) of this 
section, the term dependent means a 
spouse, surviving spouse, child, or 
dependent parent of a veteran.

38 C.F.R. § 3.665(n) (2008).

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the SSA and food stamps from the Department of Agriculture.  
VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 
'was designed to cut off the means of support that allows 
fugitive felons to continue to flee.'  Id.  The SSA's 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

There is no evidence that the Veteran was convicted of a 
felony in this matter.  However, and in any event, both the 
controlling statute and the regulation specifically include 
the intentional act of "fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, 
which is a felony under the laws of the place from which the 
person flees, or "violating a condition of probation or 
parole imposed for commission of a felony under the Federal 
or State law," as separate and independent conditions for a 
finding fugitive felon status (emphasis added).  As alluded 
to above, flight or hiding is also necessary to meet the 
legal definition of fugitive. 

In this case, the Veteran's February 2009 testimony shows 
that he conceded that he has previously been in prison twice 
for drug-related offenses (indicating previous felony 
convictions), that he was on parole when he learned of the 
warrant, that he believed that his arrest would result in an 
additional six years of confinement, and that he left 
Illinois in 2002 and fled to Arkansas to avoid being sent to 
prison.  

Given his testimony, and the other evidence of record, the 
Board therefore finds that the evidence is sufficient to show 
that the Veteran has been a fugitive felon since October 4, 
2002.  To the extent that he has argued that he has attempted 
to turn himself in on two (or more) occasions, but that 
authorities would not arrest him, there is no objective 
evidence of this, but no objective evidence that would 
dispute this statement.  There is no evidence to show that 
the warrant has been revoked, cleared, or that it is 
otherwise no longer in effect.  

As the Veteran is shown to have been a fugitive felon as of 
October 4, 2002, the termination of his compensation payments 
for that period of time was proper.  See 38 U.S.C.A. § 5313B; 
38 C.F.R. §§ 3.665 (n); 3.666(e).   

The next issue is whether the Veteran is entitled to waiver 
of recovery of the overpayment of disability benefits in the 
amount of $49,998.40.  

The Statement of the Case essentially indicates that the COWC 
determined that there was no fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
the overpayment at issue, however, it was determined that the 
Veteran was at significant fault for the creation of the 
debt, that he had not changed position, that repayment of the 
debt would not defeat the purpose of the benefit, and that 
recovery of the overpayment of VA compensation benefits would 
not be against equity and good conscience.  

In cases where there is no fraud, misrepresentation, or bad 
faith on a veteran's part with respect to the creation of the 
overpayment at issue, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the 
matter on appeal, the Board must determine whether recovery 
of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).   

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  

Based on a review of the claims file and having considered 
the contentions of the Veteran, it is clear that the Veteran 
was solely at fault in the creation of the debt because of 
his status as a fugitive felon.

Since the overpayment at issue resulted solely from the 
Veteran's status as a fugitive felon, there is no basis to 
conclude that his actions did not overwhelmingly contribute 
to the creation of the debt.  No fault can be attributed to 
the VA with respect to the creation of the debt.  

The Veteran timely requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the COWC for further action.  The Statement of the Case 
indicates that, in a decision dated in November 2007 (which 
was affirmed in January 2008), the COWC denied the Veteran's 
request for a waiver of the overpayment, finding that the 
Veteran's fault, and his unjust enrichment, outweighed any 
financial hardship that would be incurred, and that a wavier 
would be against the principles of equity and good 
conscience.  

The Veteran contends, in substance, that a waiver of recovery 
of the overpayment in question should be granted under the 
standard of equity and good conscience.  He essentially 
argues that he is unemployable due to psychiatric symptoms, 
and that he has no other income apart from his pension 
benefits.  The question for consideration at this point is 
whether the recovery of the overpayment deprives the Veteran 
of basic necessities and thereby results in undue hardship.  
38 C.F.R. § 1.965(a)(3).  

VA examination reports, dated in 1998, indicate that the 
Veteran reported that he had not worked since 1982 due to 
drug abuse and psychiatric symptoms, and show that he was 
diagnosed with a history of polysubstance abuse, a history of 
hepatitis C, and a panic disorder with agoraphobia.  

A Financial Status Report (FSR), received in January 2003, 
shows that the Veteran indicated that his only income was his 
VA pension benefit.  The Veteran reported that he had no 
other cash on hand, no money in savings or checking accounts, 
and no other assets.  He indicated that he had $430.00 a 
month in expenses, to include rent, utilities, and food, and 
that he could only pay $100.00 per month towards any debt.  

Given his willingness to appear before the Board, it appears 
that, in the past, he has attempted to resolve the problem 
with authorities in Illinois (though he should attempt such a 
resolution again).  Given the foregoing, the Board finds that 
the Veteran would not be able to repay his overpayment 
indebtedness over any reasonable period of time without 
imposing undue financial hardship.  It is apparent that 
collection of the overpayment would deprive him of at least 
some of the basic necessities of life and that he is 
disabled.  As such, there is evidence that he will be forced 
to endure a lack of food, clothing, warmth, or shelter as a 
result of the collection of the debt.  Thus, there is an 
indication that recovery of the overpayment would cause undue 
hardship.  T

The Board therefore finds that under the principles of equity 
and good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
would be hardship to recover the Veteran's pension benefits 
overpayment indebtedness in the amount of $49,998.40.  The 
end result would not be unduly favorable or adverse to either 
the Government or the Veteran.  38 U.S.C.A. § 5107(b).  
Accordingly, the Veteran's request for a waiver of his 
overpayment debt is granted.   

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

In the instant appeal as it pertains to the issue of the 
fugitive felon determination, there is no dispute as to the 
relevant facts and the law is controlling.  Because the law, 
and not the evidence, is dispositive of this claim, the VCAA 
is not applicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002).  Furthermore, the issue here does not arise from the 
receipt of a "substantially complete application" from the 
veteran under 38 U.S.C.A. § 5103(a), but rather, arises by 
action of law under 38 U.S.C.A. § 5313, which requires a 
reduction of benefits for certain fugitive veterans.  Thus, 
the VCAA is not applicable to this appeal, and further 
discussion of compliance with the VCAA is not required.  

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the Veteran to develop evidence in this matter.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation).  

As for the issue of the $49,998.40 overpayment of 
compensation benefits, given the favorable action taken 
below, no discussion of the VCAA is required.  

ORDER

Termination of pension benefits, effective from October 4, 
2002, by reason of the Veteran's fugitive felon status, was 
proper.  

Waiver of recovery of an overpayment of pension benefits, in 
the calculated amount of $49,998.40, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


